covenant ettnes division department of the treasury internal_revenue_service washington d c may uniform issue list tep rat legend taxpayer a ira b financial_institution c account d financial_institution e amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount from ira b asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to his depressed condition following his separation from his spouse which adversely impacted his ability to manage his financial affairs amount remains in account d and has not been used for any purpose taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c financial_institution c is located in the general vicinity of his former employer in october taxpayer a separated from his spouse as a result of the separation taxpayer a now live sec_25 miles from financial_institution c in february taxpayer a opened account d at a branch of financial_institution e because he wanted to move most of his financial_assets near his new residence on date taxpayer a converted a certificate of deposit in ira b and immediately deposited the funds in account d he believed he was simply changing banks he did not realize he was transferring from an ira to a non-ira account taxpayer a never intended to remove amount from a retirement_plan on date four days after the transfer taxpayer a’s spouse instituted divorce proceedings taxpayer a envisioned a straightforward mediated division of community_property and a quiet termination of his marriage unfortunately the divorce proceedings grew contentious and consequently taxpayer a experienced severe emotional distress depression and insomnia taxpayer a’s physician documented that he examined him and prescribed medications to treat his stress and insomnia the stress caused by the separation from his spouse and subsequent divorce proceedings interfered with taxpayer a’s management of his financial affairs based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount sec_408 of the code provides the rules applicable to ira_rollovers i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code ii the entire amount received including money and any other_property is sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 i of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and c b of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by’his inability to manage his financial affairs as a result of diagnosed emotional distress depression and insomnia following separation from his spouse and subsequent contentious divorce proceedings therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b and taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours cartte- a wothke manager employee_plans technical group cc enclosures deleted copy of this letter notice of intention to disclose notice
